1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   FREDERICK MITCHELL, an                 No. 2:19-cv-297 WBS EFB
     individual; KELLY MITCHELL, an
13   individual; and KRISTA MITCHELL,
     an individual,
14                                          ORDER
                   Plaintiffs,
15
            v.
16
     DAYLE A. IMPERATO, an individual
17   and in her capacity as TRUSTEE
     for the D. IMPERATO TRUST dated
18   2/3/12; SCHAKANA, a California
     Corporation; JOHN and JANE DOES
19   1-10; and XYZ CORPORATIONS 1-10,

20                 Defendants.

21

22                               ----oo0oo----

23               Before the court is plaintiffs’ Ex Parte Emergency
24   Application and Motion for Temporary Restraining Order (Docket
25   No. 1) and Ex Parte Request for Order Dissolving TROs (Docket No.
26   11).   The court issues this Order without oral argument.
27

28
                                        1
1    I.   Factual and Procedural Background

2                 According to the allegations of the Complaint,

3    plaintiffs Frederick Mitchell, Kelly Mitchell, and Krista

4    Mitchell are tenants in the real property located at 10087 Bond

5    Road, Elk Grove, California.      Plaintiffs allege that on or about

6    November 25, 2019, Frederick Mitchell responded to defendant

7    Dayle Imperato’s Craiglist posting offering defendant’s property

8    for rent.1    (Compl. ¶ 16 (Docket No. 5).)    After discussing the

9    property and the possibility of a rental arrangement over the

10   phone, defendant scheduled a meeting with plaintiffs for later

11   that day.     (Id. ¶¶ 18-19.)   Plaintiffs allege that after

12   defendant met Frederick Mitchell in person and discovered that he

13   and his daughter Kelly Mitchell are black, defendant became

14   reticent about discussing a rental arrangement.      (Id. ¶ 22.)

15   After plaintiffs met with defendant a second time, they maintain

16   that she confirmed a five-year lease term and authorized

17   plaintiffs to conduct renovations on the property.      (See id. ¶¶

18   23-25.)    Plaintiffs concede that the parties never reduced this

19   agreement to writing.      (Id. ¶ 25.)

20                Frederick Mitchell contends that when he met with
21   defendant again on December 16, 2018, she demanded that he

22   immediately start renovations on the property and that the

23   renovations were simply in exchange for a single month of

24   tenancy.     (Id. ¶ 27.)   At the end of the month, plaintiffs would

25   have to vacate the premises.     (See id.)    Plaintiffs maintain that

26
27        1    This Order uses “defendant” to refer to Dayle Imperato
     because all of plaintiffs’ allegations concern Imperato’s
28   individual conduct.
                                     2
1    they were shocked because they had relied on defendant’s oral

2    representations about a long-term rental agreement.         (See id.)

3    Plaintiffs shelter over 30 rescue animals and claim that they

4    paid a substantial amount of money to transport and house the

5    animals on defendant’s property.       (See id. ¶ 27-28.)    Plaintiffs

6    also allege that throughout the past two months, defendant has

7    subjected them to repeated harassment.      (See id. ¶¶ 30-49.)     For

8    instance, defendant has allegedly changed plaintiffs’ access code

9    to the property (id. ¶¶ 36-37), attacked their dogs (id. ¶ 42),

10   and made racially derogatory remarks in their presence (id. ¶¶

11   40, 45).   Plaintiffs also aver that defendant taped a 30-day

12   termination of tenancy notice on their door on January 14, 2019.

13   (Id. ¶ 39.)   Plaintiffs have since informed this court that on

14   February 13, 2019, the Sacramento Superior Court granted

15   defendant’s petition for a temporary restraining order against

16   Krista Michell, which bars her from entering the property.

17   (Docket No. 11.)

18              On February 15, 2019, plaintiffs filed a motion for a

19   temporary restraining order, asking this court, among other

20   requests, to enjoin defendant from taking any actions to evict
21   them from the property.   Plaintiffs then filed their complaint

22   against all defendants on February 19, 2019, alleging numerous

23   causes of action under federal and state law.       Plaintiffs seek

24   compensatory damages, statutory damages, special damages,

25   punitive damages, injunctive relief, declaratory relief, and

26   attorneys’ fees and costs.
27   II.   Discussion

28              Injunctive relief is “an extraordinary and drastic
                                        3
1    remedy, one that should not be granted unless the movant, by a

2    clear showing, carries the burden of persuasion.”   Mazurek v.

3    Armstrong, 520 U.S. 968, 972 (1997) (citation omitted).     In order

4    to obtain a temporary restraining order or preliminary

5    injunction, the moving party must establish (1) it is likely to

6    succeed on the merits, (2) it is likely to suffer irreparable

7    harm in the absence of preliminary relief, (3) the balance of

8    equities tips in its favor, and (4) an injunction is in the

9    public interest.   Winter v. Nat. Res. Def. Council, Inc., 555

10   U.S. 7, 20–21 (2008); Humane Soc’y of the U.S. v. Gutierrez, 558

11   F.3d 896, 896 (9th Cir. 2009); see Credit Bureau Connection, Inc.

12   v. Pardini, 726 F. Supp. 2d 1107, 1132 (E.D. Cal. 2010) (O’Neill,

13   J.) (citations omitted) (standards for temporary restraining

14   orders and preliminary injunctions are the same).

15            “Under Winter, plaintiffs must establish that

16   irreparable harm is likely, not just possible, in order to obtain

17   a preliminary injunction.”   All. for the Wild Rockies v.

18   Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (emphasis in

19   original).   The irreparable harm claimed here is that absent an

20   injunction their shelter-rescue animals will be killed.     Assuming
21   that the deaths of plaintiffs’ animals constitute irreparable

22   harm, plaintiffs still must demonstrate that the injury is

23   immediately threatened.   See Caribbean Marine Servs. Co. v.

24   Baldrige, 844 F.2d 668, 674 (9th Cir. 1988) (citation omitted).

25   Plaintiffs have not carried this burden.

26            First, plaintiffs rely on a declaration of defendant’s
27   neighbor Patricia Torres who claims that defendant said to her:

28   “I will kill your dogs.   I have a gun and permits to shoot anyone
                                      4
1    on my property.”      (Decl. of Patricia Torres ¶ 4 (Docket No. 1-

2    3).)       Such a threat by itself does not establish an imminent risk

3    of irreparable harm to plaintiffs’ dogs.      The incident Torres

4    describes is from December 2013 and she says she has been

5    harassed by defendant for years since.      (See id. ¶¶ 1-2.)

6    Nevertheless, she never describes an incident where defendant

7    physically harmed her dog.       In fact, plaintiff does not provide

8    this court with evidence that defendant has a history of being

9    violent towards animals.      Absent more specific proof, the court

10   concludes that any risk of physical injury to plaintiffs’ animals

11   from defendant personally is speculative at this juncture.

12                 Second, plaintiffs believe that if they are evicted,

13   their dogs would die upon return to an animal shelter.

14   Plaintiffs insist that defendants’ property is the only available

15   place that has the requisite zoning to house as many animals as

16   plaintiffs have, so they would have to give up many of their

17   animals upon eviction.       Plaintiffs’ argument requires the court

18   to indulge too many assumptions about the immediate likelihood of

19   such harm.      Plaintiffs have provided the court with no evidence

20   indicating that it is likely that their animals would be sent to
21   a shelter and killed before this court could conduct a hearing on

22   a motion for a preliminary injunction.       Again, absent such proof,

23   plaintiffs have not shown a risk of immediate and irreparable

24   injury.2

25          2  The court also notes plaintiffs’ delay in seeking a
26   temporary restraining order. Plaintiffs allege that this pattern
     of harassment began in early December and that they received a
27   30-day termination of tenancy notice on January 14, 2019. Yet
     plaintiffs waited until February 15, 2019 to file this motion. A
28   delay in seeking an injunction “is a factor to be considered in
                                     5
1              Because plaintiffs have not established a great and

2    immediate harm warranting the grant of the extraordinary relief

3    of a temporary restraining order, IT IS HEREBY ORDERED that

4    plaintiffs’ Motion for Temporary Restraining Order (Docket No. 1)

5    be, and the same hereby is, DENIED.

6              IT IS FURTHER ORDERED that plaintiff’s Emergency Ex

7    Parte Request for Order Dissolving TROs (Docket No. 11), be and

8    the same hereby is, DENIED.

9              This matter is set for hearing on plaintiffs’ request

10   for a preliminary injunction on March 4, 2019 at 1:30 p.m. in

11   Courtroom 5.   The parties shall file simultaneous supplemental

12   briefs by 12:00 p.m. on February 28, 2019.

13   Dated:   February 21, 2019

14

15

16

17

18

19

20
21

22

23
     weighing the propriety of relief.” See Lydo Enterprises, Inc. v.
24   City of Las Vegas, 745 F.2d 1211, 1213 (9th Cir. 1984); see also
     Local Rule 231(b) (“In considering a motion for a temporary
25   restraining order, the Court will consider whether the applicant
26   could have sought relief by motion for preliminary injunction at
     an earlier date without the necessity for seeking last-minute
27   relief by motion for temporary restraining order.”).
     Accordingly, plaintiffs’ delay in filing this motion weighs
28   against the need for urgent relief.
                                     6
